   Case 1:18-cr-00204-NGG-VMS Document 571 Filed 04/22/19 Page 1 of 1 PageID #: 5978




                                  BRAFMAN         &   ASSOCIATES,          P.C.
                                               ATTORNEYS AT LAW

                                          767 THIRD AVENUE. 26TH FLOOR

                                            NEW YORK, NEW YORK 10017

                                           TELEPHONE: 12121 750-7800

                                            FACSIMILE: 12121 750-3906

                                         E-MAIL: ATTORNEYS@BRAFLAW.COM

BEN.JAMIN B RAFMAN
                                                                                                ANDREA L. ZELLAN
  MARK M. BAKER                                                                                .JOSHUA D. KIRSHNER
    OF COUNSEL
                                                                                                  -JACOB KAPLAN
 MARC A AGNIFILO                                                                                TENY R. GERAGOS
    OF COUNSEL                                                                                   ADMITTED IN NY & CA

                                                                                                  STUART GOLD




                                                                    April 19, 2019

       BY HAND AND ECF

       The Honorable Nicholas G. Garaufis
       United States District Judge
       United States District Court
       225 Cadman Plaza East
       Brooklyn, New York 11201

                 Re:    United States v. Keith Raniere, 18 Cr. 204 (NGG)

       Dear Judge Garaufis:

              With the consent of the government, Keith Raniere respectfully requests an extension until
       tomorrow, Saturday, April 20, 2019, for motions the defense intends to file pursuant FRE 412(6)
       and motions the government intends to file pursuant to FRE 414. All other motions in limine the
       government and defense intend to file will be submitted today, according to the deadline set by the
       court on April 11, 2019.

                                                                   Respectfully submitted,




                                                                   Marc A. Agnifilo
                                                                   Teny R. Geragos

       cc:       All counsel (via ECF)                    4                  r1J,JJ,
                                                                  Di��

                                                                 S/Nicholas G. Garaufis
                                                              �o/1�
